             Case 3:19-cr-00116-DLH Document 2 Filed 07/17/19 Page 1 of 8



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NORTH DAKOTA

    UNITED STATES OF AMERICA                      INDICTMENT

                      v.                          Case No. ______________________

                                                  Violations: 18 U.S.C. § 1028A(a)(1); and
    BENJAMIN BOWAY                                26 U.S.C. § 7206(2)

                                 GENERAL ALLEGATIONS

   1.     At all times relevant to this Indictment, BENJAMIN BOWAY (“BOWAY”),

owned and operated a tax preparation business, Bennie Tax Services, in Mapleton, North

Dakota. BOWAY held himself out as a tax professional and charged clients a fee for the

preparation of tax returns.

   2.     In connection with the preparation and filing of tax returns, Forms 1040 and

1040A are individual income tax returns, which taxpayers and/or tax preparers acting on a

taxpayer’s behalf submit to the Internal Revenue Service (“IRS”) on a yearly basis, wherein

taxpayers report items including income, certain expenses, deductions, and tax.

   3.     In connection with the preparation and filing of tax returns for tax years 2014,

2015, 2016, and 2017, BOWAY prepared federal income tax returns using, among other

forms, Forms 1040 and 1040A, and submitted and caused to be submitted such forms to the

IRS on behalf of clients.
          Case 3:19-cr-00116-DLH Document 2 Filed 07/17/19 Page 2 of 8



                         COUNTS ONE THROUGH THIRTEEN

                      Aiding in Preparation of False Tax Returns

The Grand Jury Charges:

   1. The allegations in Paragraph 1 through 3 are realleged and incorporated by

reference as though fully set forth herein.

   2. On or about the dates listed below, in the District of North Dakota,

                                  BENJAMIN BOWAY,

a resident of Mapleton, North Dakota, did willfully aid and assist in, and procure,

counsel, and advise the preparation and presentation to the Internal Revenue Service,

United States Individual Income Tax Returns, Forms 1040, either individual or joint, for

the taxpayers and tax years specified below. The returns were false and fraudulent as to

material matters, in that they represented that the taxpayers were entitled under the

provisions of the Internal Revenue laws to claim credits for items and in amounts

specified below, whereas, as the defendant then and there well knew and believed, the

taxpayers were not entitled to claim credits in said amounts:
      Case 3:19-cr-00116-DLH Document 2 Filed 07/17/19 Page 3 of 8




Count Taxpayer(s)   Tax Year    Approximate   False         Approximate
                    And Form    Date Of       Material      Amount
                                Offense       Matters       Claimed
1     Isaac Scere   2016        2/20/17       Line 6c –     $1,256
                                              False
                    Form 1040                 Dependent

                                              Line 72 –     $5,239
                                              Credit For
                                              Federal Tax
                                              On Fuels
                                                            Total:

                                                            $6,495

2     Lawrence      2017        2/18/18       Line 6c –     $2,440
      Sweegaye                                False
                    Form 1040                 Dependent

                                              Line 54c –    $1,549
                                              Alternative
                                              Motor
                                              Vehicle
                                              Credit        Total:

                                                            $3,989

3     Victoria      2017        2/18/18       54c –         $2,000
      Tokpawhiea                              Alternative
                    Form 1040                 Motor
                                              Vehicle
                                              Credit
      Case 3:19-cr-00116-DLH Document 2 Filed 07/17/19 Page 4 of 8




Count Taxpayer(s)    Tax Year    Approximate   False         Approximate
                     And Form    Date Of       Material      Amount
                                 Offense       Matters       Claimed
4     Lorenzo        2017        3/14/18       6c –          $3,632
      Darker                                   False
                     Form                      Dependent

                     1040A                     31 –          $598
                                               Credit For
                                               Child And
                                               Dependent
                                               Care
                                               Expenses
                                                             Total:

                                                             $4,230

5     Samuel Dau   2017          3/12/18       6c –          N/A
      & Aziku John                             Missing
      Lagu         Form 1040                   Dependent

                                               49 –          $840
                                               Credit For
                                               Child And
                                               Dependent
                                               Care
                                               Expenses

                                               54c –         $4,300
                                               Alternative
                                               Motor
                                               Vehicle
                                               Credit        Total:

                                                             $5,140

6     Terry Cotton   2017        3/12/18       54c –         $1,200
                                               Alternative
                     Form 1040                 Motor
                                               Vehicle
                                               Credit
      Case 3:19-cr-00116-DLH Document 2 Filed 07/17/19 Page 5 of 8




Count Taxpayer(s)    Tax Year    Approximate   False        Approximate
                     And Form    Date Of       Material     Amount
                                 Offense       Matters      Claimed
7     Martin Smith   2014        2/27/15       6c –         $3,345
                                               False
                     Form                      Dependent

                     1040A                     31 –         $780
                                               Credit For
                                               Child And
                                               Dependent
                                               Care
                                               Expenses
                                                            Total:

                                                            $4,125

8     Martin Smith   2015        2/16/16       6c –         $3,891
                                               False
                     Form 1040                 Dependents

9     Martin Smith   2016        2/12/17       6c – False   $4,506
                                               Dependents
                     Form 1040

10    Martin Smith   2017        2/10/18       6c –         $3,944
                                               False
                     Form                      Dependent

                     1040A
       Case 3:19-cr-00116-DLH Document 2 Filed 07/17/19 Page 6 of 8




Count Taxpayer(s)       Tax Year      Approximate      False          Approximate
                        And Form      Date Of          Material       Amount
                                      Offense          Matters        Claimed
11      Joyce Yeanay 2016             3/3/17           40 –           $712
                                                       Itemized
                        Form 1040                      Deductions

                                                       72 –           $897
                                                       Credit For
                                                       Federal Tax
                                                       On Fuels
                                                                      Total:

                                                                      $1,609

12      Joyce Yeanay 2017             3/15/18          6c –           N/A
                                                       Missing
                        Form 1040                      Dependent

                                                       54c –          $5,200
                                                       Alternative
                                                       Motor
                                                       Vehicle
                                                       Credit
13      Leona           2017          3/24/18          6c –           $4,126
        Allison                                        False
                        Form                           Dependent

                        1040A                          31 –           $870
                                                       Credit For
                                                       Child And
                                                       Dependent
                                                       Care
                                                       Expenses
                                                                      Total:

                                                                      $4,996



     In violation of Title 26, United States Code, Section 7206(2).
          Case 3:19-cr-00116-DLH Document 2 Filed 07/17/19 Page 7 of 8



                                  COUNT FOURTEEN

                               Aggravated Identity Theft

The Grand Jury Further Charges:

       On or about March 14, 2018, in the District of North Dakota,

                                  BENJAMIN BOWAY

did knowingly use, without lawful authority, a means of identification of another person

during and in relation to a felony violation enumerated in 18 U.S.C. § 1028A, to wit:

Wire Fraud, as defined in 18 U.S.C. § 1343, knowing that the means of identification

belonged to another actual person, to wit: I.A.’s personal identification information,

including but not limited to I.A.’s Social Security number.

       In violation of Title 18, United States Code, Section 1028A(a)(1).
          Case 3:19-cr-00116-DLH Document 2 Filed 07/17/19 Page 8 of 8



                                   COUNT FIFTEEN

                               Aggravated Identity Theft

The Grand Jury Further Charges:

       On or about March 24, 2018, in the District of North Dakota,

                                  BENJAMIN BOWAY

did knowingly use, without lawful authority, a means of identification of another person

during and in relation to a felony violation enumerated in 18 U.S.C. § 1028A, to wit:

Wire Fraud, as defined in 18 U.S.C. § 1343, knowing that the means of identification

belonged to another actual person, to wit: A.Y.’s personal identification information,

including but not limited to A.Y.’s Social Security number.

       In violation of Title 18, United States Code, Section 1028A(a)(1).

                                          A TRUE BILL:

                                          /s/ Foreperson
                                          Foreperson

/s/ Drew H. Wrigley
DREW H. WRIGLEY
United States Attorney

MAH/ljc
